             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                Case No. 20-03003-01-CR-SW-MDH
v.

DAREN WATTS,

                    Defendant.

                               MOTION FOR DETENTION

      Comes now the United States of America, by and through Timothy A. Garrison,

United States Attorney for the Western District of Missouri, and the undersigned Assistant

United States Attorney, and hereby moves this Court to order the detention of the

defendant, DAREN WATTS, and states the following in support of the motion:

      1. An indictment has been filed charging the defendant with sexual exploitation of

          children, in violation of Title 18, United States Code, Sections 2251(a).

      2. Title 18, United States Code, Section 3142(f) provides, in pertinent part, that

          hearing must be held by the appropriate judicial officer to determine whether

          any condition or combination of conditions “will reasonably assure the

          appearance of such person as required and the safety of any other person and the

          community” if the attorney for the Government moves for such a hearing and

          the case involves:

             “(E) any felony that is not otherwise a crime of violence that involves a minor

             victim… .”



         Case 6:20-cr-03003-MDH Document 9 Filed 02/11/20 Page 1 of 4
3. Title 18, United States Code, Section 3142(e) mandates, subject to rebuttal, “it

   shall be presumed that no conditions or combination of conditions will

   reasonably assure the appearance of a person as required and the safety of the

   community if the judicial officer finds that there is probable cause to believe that

   there is probable cause to believe that the person committed—(E) an offense

   involving a minor victim under section 2251… of this title.”

4. In August 2019, Southwest Missouri Cybercrimes Task Force Officer Lee

   Walker obtained the results of a warrant issued for the contents of the

   defendant’s Facebook account.

5. The data provided by Facebook indicated that the defendant had requested

   sexually explicit photographs of the minor victim. The victim complied with the

   defendant’s request.

6. Videos depicting the victim and the defendant engaged in sexual contact were

   also discovered within the data provided by Facebook.

7. This case involves a minor victim. See 18 U.S.C. § 3142(g)(1).

8. The evidence against the defendant is overwhelming.             See 18 U.S.C. §

   3142(g)(2).




  Case 6:20-cr-03003-MDH Document 9 Filed 02/11/20 Page 2 of 4
       Wherefore, based upon the foregoing, the United States submits that there is clear

and convincing evidence that there are no conditions which the Court could place upon the

defendant that would reasonably assure the defendant’s appearance in Court and the safety

of the community. The Government therefore requests that a detention hearing be held and

that the defendant be detained pending trial of this matter.

                                                         Respectfully submitted,

                                                         Timothy A. Garrison
                                                         United States Attorney


                                                  By:    /s/ James J. Kelleher_____
                                                         James J. Kelleher
                                                         Assistant United States Attorney
                                                         Missouri Bar No. 51921




         Case 6:20-cr-03003-MDH Document 9 Filed 02/11/20 Page 3 of 4
                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was delivered on

February 11, 2020, to the CM-ECF system of the United States District Court for the

Western District of Missouri for electronic delivery to all counsel of record.



                                          /s/ James J. Kelleher
                                          James J. Kelleher
                                          Assistant United States Attorney




         Case 6:20-cr-03003-MDH Document 9 Filed 02/11/20 Page 4 of 4
